NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
HOME PRODUCTS INTERNATIONAL, INC.,
Plaintiff-Appellant, ~
V.
UNITED STATES,
Defendcmt-Appellee,
AND
SINCE HARDWARE (GUANGZHOU) CO. LTD.,
Defen.dcmt-Appellee.
2019-1194
Appea1 from the United States C0u1't of Internati0na1
Trade in case n0. 07-CV-O123, Judge Le0 M. G0rd0n.
ON MOTION
Before GAJARSA, MAYER and PROST, Circu,it Ju,dges.
GAJARsA, Circuit Judge.
ORDER

1-IOME PRODUCTS V. US 2
Home Products International, lnc. (Home Products)
moves to summarily reverse the judgment of the United
States Court of Internati0nal Trade in Home Prods. Int’l,
Inc v. United States, 633 F.3d 1369 (Fed. Cir. 2011) (here-
inafter Home Prods. I) for further proceedings. The
United States does not oppose summary disposition but
moves for vacatur rather than reversal. Home Products
replies
This appeal concerns an antidumping duty order cov-
ering floor-standing metal-top ironing tables'and certain
parts thereof from the People’s Republic of China. Com-
merce determined that Since Hardware (Guangzhou) Co.
Ltd. (Since Hardware) and other Chinese exporters were
selling ironing tables in the United States at less than
fair va1ue, and the International Trade Commission found
material injury. Thereafter, in the first and second
administrative reviews of that antidumping o_rder, Com-
merce calculated dumping margins for Since Hardware.
Because the agency considered those margin percentage
determinations de minimis, Commerce did not impose any
antidumping duties on Since Hardware for these review
periods.
Home Products, an American manufacturer of iron
tables, initiated actions in the Trade Court challenging
the results of Commerce’s first and second administrative
review. This appeal stems from Home Products challenge
to Commerce’s first administrative review, while Home
Products’ appeal from the Trade Court’s decision in the
second administrative review gave rise to Home Prods. I.
While these challenges were pending, Commerce con-
ducted its third administrative review of the same anti-
dumping order. During that proceeding new evidence
was brought to light that indicated Since Hardware had
submitted falsified documents to Commerce during the

3 HOME PRODUCTS V. US
third administrative review. Commerce concluded that
the documents were unreliable Commerce also found
that documents provided by Since Hardware in the course
of the first and second administrative reviews were also
falsified
Based on Commerce’s findings Home Products moved
the Trade Court to amend its complaints and to remand
the cases to Commerce for reconsideration in light of the
new evidence of falsification The Trade Court denied the
motions, and thereafter issued final judgments in favor of
the United States in both Home Products challenges to
the first and second administrative review. Home Prod-
ucts appealed both rulings. This court stayed the briefing
schedule in this appeal pending this court’s disposition in
Home Prods. I.
ln Home Pr0ds. I, this court reversed the Court of ln-
ternational Trade’s decision, concluding that the Court of
International Trade abused its discretion by failing to
remand the case to Commerce where Home Products
produced clear and convincing evidence that the proceed-
ing below was tainted by material fraud We agree with
the parties that because this matter is controlled by Home
Prods. I, summary disposition is appropriate. See Joshua
1). Un,ited States, 17 F.3d 378, 380 (Fed. Cir. 1994) (Sum-
mary disposition “is appropriate, inter alia, when the
position of one party is so clearly correct as a matter of
law that no substantial question regarding the outcome of
the appeal exists.").
In Home Pr0ds. I, this Court determined on essen-
tially identical circumstances that the appropriate rem-
edy was to reverse the judgment of the Trade Court and
remand with instructions that the Trade Court remand
this case to Commerce for further proceedings consistent
with this opinion in order to secure the views of the

HOME PRODUCTS V. US 4
agency itself. While the United States moves instead for
vacatur, it has failed to meet its burden of demonstrating
why a different and extraordinary remedy should be
applied in this case. See generally U.S. Ban,corp Mortg.
Co. v. B0n.nor Mall Partnership, 513 U.S. 18, 26 (1994)
(placing the burden on the movant to demonstrate enti-
tlement to the “extraordinary remedy of vi-1catur.").
Accordingly,
I'r ls 0RDERED THAT:
(1) Home Products’ motion for summary reversal is
granted
(2) The United States’ motion to vacate and remand
is denied. _
(3) Each side shall bear its own costs. - -
FoR THE CoURT
JUN 22 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk l
cc: Frederick L. Ikenson, Esq. F"~Eo
agana M. WiS1a, ESq. ”'St§fz".~i§l>i'§’¢iAfPri¢f¢f‘:'i¢S¢f°R
David S. Silverbrand, Esq. JUN 2 2 mm
s20
.lAN HORBALY
CLERK